Citation Nr: 0843039	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether B.B. may be established as the veteran's spouse for 
purposes of dependent benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had Merchant Marine service from October 1944 to 
August 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to special 
monthly pension and determined that B. B. could not be 
considered a dependent spouse of the veteran.

In a September 2006 rating action, the RO awarded special 
monthly pension based on the need for aid and attendance.  As 
that issue was granted in full, it is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran appeals to the Board asking that B. B. be 
recognized as his common-law wife such that she may be 
established as his dependent.  

The veteran and B. B. reportedly began living with one 
another in 1978, in Mobile, Alabama.  They were not married 
in a formal ceremony conducted by a clergyman or other 
authorized official, or in a tribal ceremony.  The veteran 
and B. B. did not have any children together.  Alabama 
recognizes common-law marriages.  

Before a marriage may be established for VA purposes, it is 
necessary to have the claimant's statement of marital 
history.  The statement of marital history must show all 
prior marriages of both parties, and include the following 
information: 1) the first and last name of prior marriage 
partners; 2) the current spouse's Social Security number 
(SSN); 3) how the prior marriages terminated (death, divorce, 
annulment); 4) the date the prior marriages terminated (month 
and year, at a minimum), and 5) the place where the prior 
marriages terminated (city and state).  See M21-1MR, Part 
III.iii.5.B.5.e.

On the veteran's October 2004 claim for non service-connected 
pension benefits, he indicated that he and B.B. had each been 
previously married to other persons in the state of Alabama.  
The veteran indicated that his marriage ended in death in 
March 1977.  He did not provide his first wife's name.  He 
indicated that B.B. had been previously married to O. W. J., 
and that union had ended in divorce in April 1969. 

The claims file currently includes two VA Forms 21-4171, 
Supporting Statements Regarding Marriage, from two witnesses.  
In addition, both the veteran and B. B. have submitted at 
least one VA Form 21-4170, Statement of Marital Relationship.  
The veteran submitted one that was received in October 2004; 
however, it was incomplete and did not contain information 
regarding his first marriage.  B. B. submitted two Statements 
of Marital Relationship that were received in February 2005 
and March 2006.  These forms were incomplete.  

The Board observes that the veteran's initial application for 
non service-connected pension contains the necessary 
identifying information on B. B.'s prior marriage.  However, 
there is no evidence of dissolution for either of the 
veteran's or O.K.'s prior marriages (such as a death 
certificate or divorce decree).  Therefore, the Board will 
remand the claim to the RO/AMC so that the veteran may be 
given another opportunity to submit evidence that would 
support his claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should once again be 
notified of what evidence is required to 
establish the existence of a "deemed 
valid" common-law marriage under 38 
C.F.R. §§ 3.52 and 3.205, to include 
asking him to submit a VA Form 21-4170, 
Statement of Marital Relationship, which 
has been completed in its entirety and 
includes the first and last name of his 
first wife; and if possible a death 
certificate for that individual.   

2.  The AMC/RO should obtain a copy of the 
divorce decree reportedly obtained in an 
Alabama state court in April 1969, which 
ended B. B.'s marriage to her first 
husband (O. W. J.), as well as all 
publicly available records regarding the 
Alabama divorce proceedings.  All 
documents obtained must be associated with 
the claims file.  Because those documents 
should be a matter of public record, no 
release should be required from B. B.  All 
attempts to procure records should be 
documented in the file.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful; the 
claims file should contain documentation 
of the attempts made.  The veteran and his 
representative, if any, should also be 
informed of the negative results, and 
should be given an opportunity to submit 
the sought after records.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




